Title: Joseph Delaplaine to Thomas Jefferson, 6 July 1816
From: Delaplaine, Joseph
To: Jefferson, Thomas


            
              
                Dear sir,
                Philada July 6: 1816.
              
              The first half volume of the Repository will be published in a few days. The second half volume is preparing for publication. Among others, for the second half volume, the life & Portrait of yourself & of the late celebrated Peyton Randolph Eqr will be given. The engraving of his portrait is already executed. It is done from his portrait in Peale’s Museum. It is said to be a pretty good likeness, but the painting is certainly very indifferent.
              I want, as soon as possible, the facts of Peyton Randolph’s life. Judge Tucker of Williamsburg in his letter to me says, “Mr Jefferson is probably the only man alive that can do justice to the character of this truly great & good man.”—
              May I beg the favour of something from you on this subject, if there is any thing in your possession. Or, if  it will be not inconvenient, may I request your influence to obtain the facts from his son Peyton Randolph Esqr of Richmond.—
              I enclose the frontispiece for my work for your acceptance & beg you to show it to the ladies
              Mr Otis painted for me the portraits of Mrs & Mr Madison. The likeness of each gave entire satisfaction.
              
                With my kind remembrance to your excellent family, I remain, Dr sir with great regard your obed. hue st
                Joseph Delaplaine
              
            
            
            
              P.S. As soon as my work appears I shall beg you to accept a copy, as a token of my respect.
            
          